              Case 3:18-cv-01692-JCS Document 58 Filed 11/08/19 Page 1 of 3



1    David W. Martin (SBN 248636)
     Law Office of David W. Martin
2    5350 James Avenue
     Oakland, California 94618
3    Telephone: (510) 332-3943
     Facsimile: (510) 601-6944
4    davidwmartin@email.com
5    Patric A. Lester (SBN 220092)
6    pl@lesterlaw.com
     Lester & Associates
7    5694 Mission Center Road, #358
     San Diego, CA 92108
8    Phone: (619) 665-3888
     Fax: (314) 241-5777
9    Attorneys for Plaintiff, Devon Cole
10
11   Marcos D. Sasso (SBN 228905)
     Sassom@ballardspahr.com
12   Ballard Spahr LLP
     2029 Century Park East, Suite 800
13   Los Angeles, CA 90067-2909
     Phone: (424) 204-4400
14   Fax: (424) 204-4350
15   Attorneys for Defendant, Sierra Pacific Mortgage Company, In.
16
                                  UNITED STATES DISTRICT COURT
17
                           NORTHERN DISTRICT OF CALIFORNIA
18
19   DEVIN COLE, on behalf of himself and                Case No.: 3:18-cv-01692-JCS
20   all others similarly situated,
                                                          CLASS ACTION
21                                 Plaintiff(s),
                                                          JOINT REPORT ON STATUS OF EARLY
22   And                                                  NEUTRAL EVALUATION
23   SIERRA PACIFIC MORTGAGE
24   COMPANY, INC., and DOES 1 through                    The Honorable Joseph C. Spero
     10, inclusive,                                       Complaint Filed: March 19, 2018
25                                                        Trial Date: None Set
                                   Defendant(s).
26
27          Pursuant to this Court’s August 21, 2019, Order [ECF 56], the parties submit
28   their joint status report.


                                                     1
                              JOINT REPORT ON STATUS OF EARLY NEUTRAL EVALUATION
                                                                                   3:18-CV-01692-JCS
             Case 3:18-cv-01692-JCS Document 58 Filed 11/08/19 Page 2 of 3



1          The parties agreed to participate in an Early Neutral Evaluation supervised by
2    Tamara Lange of the Alternative Dispute Resolution Program for the United States
3    District Court for the Northern District of California after completion of the third-party
4    discovery [ECF 32];
5          On December 3, 2018, the Court granted a stay of action pending Early Neutral
6    Evaluation and set a February 25, 2019 deadline to complete the Early Neutral
7    Evaluation [ECF 33];
8          On January 17, 2019, the Early Neutral Evaluation set for February 25, 2019 was
9    taken off calendar [ECF 36] and was later re-set for March 18, 2019;
10         The Early Neutral Evaluation set for March 18, 2019 was taken off calendar on
11   March 12, 2019 [ECF 42];
12         On March 15, 2019, the Court continued the stay of action and set a May 18, 2019
13   deadline to complete the Early Neutral Evaluation [ECF 43];
14         On April 24, 2019, the Early Neutral Evaluation was re-set for June 25, 2019;
15         An Early Neutral Evaluation was had on June 25, 2019, and the matter did not
16   settle at that time and a further conference was scheduled for August 7, 2019;
17         On or about July 22, 2019, Defendant SPMC supplied Plaintiff with a further
18   supplemental declaration and additional information regarding a third-party vendor KB
19   Synergy, Inc.;
20         On August 7, 2019 the parties participated in the further ENE Conference, and
21   agreed that Plaintiff and Defendant would discuss the parameters whereby Plaintiff may
22   be permitted to engage in further limited discovery by subpoenaing records from the
23   newly identified third-party vendor;
24         On September 25, 2019, the parties participated in a further post-ENE telephone
25   conference.
26         On October 14, 2019, Plaintiff attempted to serve a Subpoena Duces Tecum on
27   third-party vendor, KB Synergy, Inc., which was returned non-est as being the incorrect
28   corporate entity;


                                                   2
                            JOINT REPORT ON STATUS OF EARLY NEUTRAL EVALUATION
                                                                                   3:18-CV-01692-JCS
             Case 3:18-cv-01692-JCS Document 58 Filed 11/08/19 Page 3 of 3



1          On October 24, 2019, a subpoena duces tecum was served upon the correct third-
2    party vendor entity, KB Synergy Holdings, Inc. The return date on the subpoena is
3    November 22, 2019.
4          The parties are scheduled for a further ENE Conference on November 18, 2019.
5          No further activity has occurred.
6    Respectfully submitted this November 8, 2019 by:
7                                                  Law Office of David W. Martin
8
                                                   By:    /s/ David W. Martin
9                                                         DAVID W. MARTIN
10                                                        davidwmartin@email.com
11
                                                   and
12
13                                                 Lester & Associates

14                                                 By:    /s/ Patric A. Lester
15                                                        PATRIC A. LESTER
                                                          pl@lesterlaw.com
16
17                                                 Attorneys for Devin Cole
18
                                                   Ballard Spahr LLP
19
20                                                 By:    /s/ Marcos D. Sasso
                                                          Marcos D. Sasso
21                                                        sassom@balladsphar.com
22
                                                   Attorneys for Sierra Pacific Mortgage
23
                                                   Company, Inc.
24
25                         N.D. Cal. Rule 5-1(i)(3) ATTESTATION
26         In compliance with Northern District Local Rule 5-1(i)(3), I, Patric A. Lester,
27   hereby attest that Marcos D. Sasso of Ballard Spahr LLP, attorneys for Defendant, has
28   concurred in this filing.


                                                  3
                           JOINT REPORT ON STATUS OF EARLY NEUTRAL EVALUATION
                                                                                 3:18-CV-01692-JCS
